                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


Mori Lee, LLC                                 )
                                              )
v.                                            )       Case No. 1:19-cv-7555
                                              )
THE PARTNERSHIPS and                          )       Judge: Matthew F. Kennelly
UNINCORPORATED ASSOCIATIONS                   )
IDENTIFIED ON SCHEDULE “A,”                   )       Magistrate: Young B. Kim
                                              )
                                              )
                                              )



MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR ENTRY OF
                 A PRELIMINARY INJUNCTION

        Plaintiff Mori Lee, LLC (“Mori Lee”) submits this Memorandum of Law in support of its

Motion for Entry of a Preliminary Injunction.

                                          I. Introduction

     Plaintiff Mori Lee, LLC (“Mori Lee”) brings this action against Defendant Does, as

identified on Schedule A of the Complaint (collectively, the "Defendants") for federal trademark

infringement and counterfeiting (Count I), unfair competition and false designation of origin

(Count II), copyright infringement (Count III) and violation of the Illinois Uniform Deceptive

Trade Practices Act (Count IV). As alleged in the Complaint, the Defendants are promoting,

advertising, marketing, distributing, offering for sale and selling counterfeit products, bearing

counterfeit versions of Mori Lee's Mori Lee Marks, through various websites designed to

mislead consumers that the products sold are genuine Mori Lee products, including using actual

photos from Mori Lee websites and catalogs in violation of Mori Lee copyrights.
    The Defendants create web stores and product listings for Mori Lee goods, all the while

actually selling low-quality, unlicensed counterfeits to unknowing consumers. Defendants

attempt to avoid liability by going to great lengths to conceal both their identities and the full

scope of their criminal counterfeiting operation. Mori Lee is forced to file these actions to

combat Defendants’ illegal counterfeiting of the Mori Lee goods and the registered Mori Lee

Marks, as well as to protect unknowing consumers from purchasing low-quality counterfeits over

the Internet.

    Defendants directly target unlawful business activities toward consumers in Illinois and

cause harm to Mori Lee's business within the Northern District of Illinois and have caused and

will continue to cause irreparable injury to Mori Lee. Defendants deceive the public by trading

upon Mori Lee's reputation and goodwill by using websites to sell and/or offer for sale

unlicensed and counterfeit products featuring Mori Lee's trademark. Defendants should not be

permitted to continue their unlawful activities, and Mori Lee respectfully requests that this Court

issue ex parte: (1) a temporary restraining order against Defendants enjoining the manufacture,

importation, distribution, offer for sale and sale of counterfeit Mori Lee products; (2) an order

temporarily disabling the Infringing Websites pending the issuance of a final judgment in this

matter; (3) an order temporarily restricting transfer of Defendants’ assets to preserve Mori Lee’s

rights to an equitable accounting; (4) an order for expedited discovery allowing Mori Lee to

inspect and copy Defendants’ records relating to the manufacture, distribution, offer for sale and

sale of counterfeit Mori Lee products and Defendants' financial accounts; and (5) an order

allowing service by electronic mail and electronic publication.

                                       II. Statement of Facts




                                                  2
       On November 26, 2019, this court granted Plaintiff’s Motion for Entry of a Temporary

Restraining Order, including (1) A Temporary Injunction; (2) An Order to Temporarily Transfer

the Infringing Websites; (3) A Temporary Asset Restraint; (4) Expedited Discovery; and (5)

Service of Process by Email and Electronic Publication (the “TRO”). The TRO authorized

Plaintiff to provide notice of these proceedings to Defendants by electronically publishing a link

to the Complaint, the TRO and other relevant documents on a website to which the Infringing

Websites under Plaintiff’s control redirect, or by sending an e- mail to the e-mail addresses

identified in Exhibit 1 to the Declaration of David Gulbransen and any e-mail addresses provided

for Defendants by third parties that includes a link to said website. TRO at p. 9, ¶ 15. Since and

pursuant to entry of the TRO, Plaintiff has been working with third party payment providers to

freeze the financial accounts associated with the Infringing Websites. See Declaration of David

Gulbransen (hereinafter, “Gulbransen Declaration”) at ¶ 2. Plaintiff has also been working with

third party service providers to transfer and disable the Infringing Websites. Id.

       Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

against Defendants, so that they remain enjoined from the manufacture, importation, distribution,

offering for sale, and sale of Counterfeit Products during the pendency of this action. As part of

the Proposed Preliminary Injunction Order, Plaintiff requests that the Infringing Websites remain

in Plaintiff’s control and that Defendants’ financial accounts remain frozen until these

proceedings have concluded.

                                          III. Argument

 A. Preliminary Injunction Extending Relief Already Granted in the TRO is Appropriate

       Plaintiff respectfully requests that this Court convert the TRO to a preliminary injunction

to prevent further illegal conduct by Defendants. Courts addressing similar allegations of




                                                 3
Internet-based counterfeiting have also issued preliminary injunctions following a temporary

restraining order. See, e.g., True Religion Apparel, Inc., et al. v. Does 1-100, No. 1:12-cv-9894

(N.D. Ill. Jan. 15, 2013) (unpublished) (Docket No. 32); Oakley, Inc. v. Does 1-100, No. 1:12-cv-

9864 (N.D. Ill. Dec. 27, 2012) (unpublished) (Docket No. 23); Coach, Inc., et al. v. Lin Feng, et

al., No. 1:12-cv-08963 (N.D. Ill. Nov. 29, 2012) (unpublished) (Docket No. 36).

       Since the standard for granting a TRO and the standard for granting a preliminary

injunction are identical in this Circuit, the requirements for entry of a preliminary injunction

extending the TRO have been satisfied. See, e.g. Charter Nat’l Bank & Trust v. Charter One

Fin., Inc., No. 1:01-cv-00905, 2001 WL 527404, *1 (N.D. Ill. May 15, 2001) (citations omitted).

A party seeking to obtain a preliminary injunction must demonstrate: (1) that its case has some

likelihood of success on the merits; (2) that no adequate remedy at law exists; and (3) that it will

suffer irreparable harm if the injunction is not granted. See TY, Inc. v. The Jones Group, Inc.,

237 F.3d 891, 895 (7th Cir. 2001).

       If the Court is satisfied that these three conditions have been met, then it must consider

the harm that the nonmoving party will suffer if preliminary relief is granted, balancing such

harm against the irreparable harm the moving party will suffer if relief is denied. Id. Finally, the

Court must consider the potential effect on the public interest (non-parties) in denying or

granting the injunction. Id. The Court then weighs all of these factors, “sitting as would a

chancellor in equity,” when it decides whether to grant the injunction. Id. (quoting Abbott Labs.

v. Mead Johnson & Co., 971 F.2d 6, 11 (7th Cir. 1992)). This process involves engaging in what

the Court has deemed “the sliding scale approach” – the more likely the plaintiff will succeed on

the merits, the less the balance of harms need favor the plaintiff's position. Id. The sliding scale

approach is not mathematical in nature, rather “it is more properly characterized as subjective




                                                  4
and intuitive, one which permits district courts to weigh the competing considerations and mold

appropriate relief.” Id. at 895-896. The greater the movant's likelihood of succeeding on the

merits, the less the balancing of harms need be in his favor. See Eli Lilly & Co. v. Natural

Answers, Inc., 233 F.3d 456, 461 (7th Cir. 2000).

       As established by the uncontroverted evidence in the Declarations of Stephen Lang and

Suren Ter Saakov, and by virtue of this Court’s entry of the TRO, the above requirements for

entry of a preliminary injunction have been satisfied. The record establishes that through their

illegal operations, Defendants have infringed upon Plaintiff’s federally registered trademarks and

federally registered copyrights approximately 12,893 times. Id. at ¶ 8. Thus, plaintiff is entitled

to preliminary injunctive relief.


                     B. The Equitable Relief Sought Remains Appropriate

       In addition to this Court’s inherent authority to issue injunctive relief pursuant to Fed. R.

Civ. P. 65, the Lanham Act authorizes courts to issue injunctive relief “according to principles of

equity and upon such terms as the court may deem reasonable, to prevent the violation of any

right of the registrant of a mark ….” 15 U.S.C. § 1116(a).



               i. The Infringing Website Transfer Order Remains Appropriate

       Plaintiff seeks a conversion of the TRO issued by this Court on July 31, 2018, allowing

Plaintiff to retain control of the Infringing Websites until these proceedings conclude. To prevent

the Defendants from selling and offering for sale Counterfeit Products through their operation of

the Infringing Websites and to provide notice to Defendants regarding these proceedings,

Plaintiff respectfully requests that the injunctive relief already awarded be extended through the

pendency of this case.



                                                  5
                     ii. The Asset Restraining Order Remains Appropriate

       Plaintiff also seeks to convert the TRO to a preliminary injunction so that Defendants’

accounts in U.S.-based financial institutions remain frozen. Since entry of the TRO, Plaintiff has

served the TRO upon third party payment providers that have assisted with identifying and

freezing a number of financial accounts linked to the Infringing Websites that are offering for

sale and/or selling Counterfeit Products. In the absence of a preliminary injunction, Defendants

may attempt to move any assets from any accounts in U.S.-based financial institutions to

offshore accounts. Therefore, a preliminary injunction order that requires Defendants’ assets to

remain frozen for the remainder of the proceedings will preserve the status quo.

       Furthermore, as explained in Plaintiff’s Memorandum of Law in Support of TRO, many

federal courts, including the Northern District of Illinois, have granted orders preventing the

fraudulent transfer of assets. See, e.g., Monster Energy Co. v. The Partnerships, et al., No. 1:15-

cv-09142, at p.5 (N.D. Ill. Oct. 22, 2015) (unpublished) (granting plaintiff’s request for a

prejudgment asset freeze in an action arising under the Lanham Act and stating “[t]o the extent

that the restraint might be too broad, the defendants may file challenges to the scope of the TRO

by submitting evidence that some or all of the money has other sources.”); see also The

Counterfeit Website Cases, supra; Levi Strauss & Co. v. Sunrise Int’l Trading Inc., 51 F.3d 982,

987 (11th Cir. 1995) (“A request for equitable relief [under the Lanham Act] invokes the district

court's inherent equitable powers to order preliminary relief, including an asset freeze, in order to

assure the availability of permanent relief.”); Playboy Enter., Inc. v. Baccarat Clothing Co., 692

F.2d 1272, 1275 (9th Cir. 1982) (stating that because “it is essential that the trial courts carefully

fashion remedies which will take all the economic incentive out of trademark infringement, . . .




                                                  6
courts must implement fully the requirement of § 1117(a)(1) [allowing plaintiff] to recover (1)

defendant’s profits . . .”).

        Thus, an order continuing to freeze the Defendants’ assets pending the conclusion of this

action should be granted.

                                          IV. Conclusion

        In view of the foregoing and consistent with established precedent from previous similar

cases, Plaintiff respectfully requests that this Court enter a Preliminary Injunction consistent with

the terms of the TRO.



                                              Respectfully submitted,



                                              By:       s/David Gulbransen/
                                                      David Gulbransen
                                                      Attorney of Record
                                                      Counsel for Plaintiff

                                                      David Gulbransen (#6296646)
                                                      Law Office of David Gulbransen
                                                      805 Lake Street, Suite 172
                                                      Oak Park, IL 60302
                                                      (312) 361-0825 p.
                                                      (312) 873-4377 f.
                                                      david@gulbransenlaw.com




                                                 7
